UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
VICTOR ORTIZ,
                                                                 :
                                      Plaintiff,                 :   18-CV-9990 (PGG) (OTW)
                                                                 :
                     -against-                                   :          ORDER
                                                                 :
CITY OF NEW YORK, et al.,                                        :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Because Plaintiff did not provide an updated address to the Court, the Court has been

unable to reach the Plaintiff. In December 2019 and February 2020, the Court ordered that

Plaintiff was to file an amended complaint or risk a recommendation for dismissal for failure to

prosecute. (ECF 23, 26). Both were returned to the Court as undeliverable.

         If Plaintiff does not file an amended complaint by September 1, 2020, Defendants may

file a motion to dismiss for failure to prosecute under Federal Rule of Civil Procedure 41(b). The

accompanying memorandum of law to that motion shall detail all attempts by Defendants to

reach Plaintiff from December 4, 2019 through the date of the motion.

         The Defendants are directed to search for Plaintiff’s updated address and to mail a hard

copy of this Order and a hard copy of the current docket report to that address and file proof

of service on the docket. Or, if unable to serve, Defendants shall file a letter indicating that

they were unable to serve this Order and the docket report and the reason(s) why they were

unable to serve.
      SO ORDERED.



                                s/ Ona T. Wang
Dated: April 2, 2020                       Ona T. Wang
       New York, New York         United States Magistrate Judge




                            2
